Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Jeffrey Giering on 12/1/2021.

The application has been amended as follows: 
	In the specification, rewrite or cancel the following claims as follows:

Claims 18-23  Cancel.

Claim 25.	The method of claim 1, wherein the method comprises the steps of (i) reprogramming the T cell to the iPSC; and (ii) genomically editing the iPSC to knock out the TCR, knock in the polynucleotide encoding at least one CAR at the constant region of the TCR locus, and introducing into the genome of the iPSC the polynucleotide encoding CD3.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding Ahmadi starting on page 9 of the remarks dated 11/10/2021, in section ‘No motivation or rations underpinning for modifying Jantz based on Amadi’, are found persuasive.  The closest prior art is Jantz (US 9,889,160 B2; of record) or Sadelain (US  2019/0119638) in view of Nishimura et al (Cell Stem Cell 12:114-126, 2013; of record), Walcheck (US 10,464,989; of record) and Chen (US 2012/0202291 A1; of record).  However this combined art does not teach a rationale/motivation to introduce a polynucleotide encoding a CD3 into the iPSC.  Thus the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632